DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to the appeal brief filed on 2/26/2021, claims 1-20 are presently pending in the application.

Allowable Subject Matter
3.	Claims 1-20 allowed over prior art made of record.
4.	The following is an examiner’s statement of reasons for allowance: 
The Applicants’ arguments in the Appeal Brief filed on 2/26/2021, have been fully considered and are found persuasive. The prior art of record Jing et al. (U.S. Patent Application Publication No. 2015/0134688) [As disclosed on the IDS filed 9/18/2019], in view of Vadantham et al. (U.S. Patent Application Publication No. 2013/0114900) and Kim et al. (U.S. Patent Application Publication No. 2013/0275411) [As disclosed on the IDS filed 9/18/2019] and Perona et al. (U.S. Patent Application Publication No. 2017/0287170) and Tusk (U.S. Patent Application Publication No. 2014/0365463) and Vadantham et al. (U.S. Patent Application Publication No. 2013/0114900) and Walton et al. (U.S. Patent Application Publication No. 2007/0098211), do not teach, disclose or suggest:


Claims 2-11 are allowed because they are dependent on independent claim 1.

A visual search system comprising a computing device. The computing device comprising an image processing engine for generating a feature vector representing a user-selected object in an image input. An object detection engine for locating one or more objects in the image input and for determining a category of a user-selected object from among the one or more objects in the image input, the object detection engine using the category to generate a first set of attributes for the user-selected object in the image input. The computing device further comprising a product data store for storing a plurality of tables, each table storing a default set of one or more attributes associated with a category of the user-selected object, each stored attribute having a plurality of attribute options. An attribute generation engine for generating a plurality of attribute options for each of the first set of attributes and the default set of attributes and an attribute matching engine for comparing attributes and attribute options of the user-selected object and attributes and attribute options of a plurality of products and images stored in one or more product databases, as claimed in independent claim 12. The cited prior art teaches a user selecting an object from a larger image and a token associated with the object. The tokens include classification information and image features. The prior art does not specifically teach selecting an object from an image and determining a category of a user-selected object, the object detection engine using the category to 
Claims 13-15 are allowed because they are dependent on independent claim 12.

A computer program product for a visual search, the computer program product including a memory containing program instructions. The program instructions executed by a processor, cause the processor to display an image input on a graphical user interface of a user device. Determine at least one object represented in the image input and detect a user-selection of at least one object represented in the image input. In response to the user-selection, generate a feature vector representing the at least one user-selected object in the image input and a first plurality of attributes for the at least one user-selected object detected in the image input. Retrieving a second plurality of attributes for the at least one user-selected object, the second plurality of attributes being pre-determined for a category of the at least one user-selected object. Displaying a generated list of one or more user-selectable options in a first region of the graphical user interface for each attribute in an attribute set, the attribute set comprising the first plurality of attributes and the second plurality attributes. In response to a user-selection 
Claims 17-20 are allowed because they are dependent on independent claim 16.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






5/5/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164             

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164